Name: 2010/223/: Decision of the European Council of 26Ã March 2010 appointing the Vice-President of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2010-04-21

 21.4.2010 EN Official Journal of the European Union L 99/7 DECISION OF THE EUROPEAN COUNCIL of 26 March 2010 appointing the Vice-President of the European Central Bank (2010/223/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 283(2) and 139(2)(h) thereof, and having regard to Articles 11.2 and 42.3 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, Having regard to the Recommendation of the Council (1), Having regard to the Opinion of the European Parliament (2), Having regard to the Opinion of the Governing Council of the European Central Bank (3), HAS ADOPTED THIS DECISION: Article 1 Mr VÃ ­tor CONSTÃ NCIO is hereby appointed Vice-President of the European Central Bank for a term of office of 8 years. This appointment takes effect from 1 June 2010. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 26 March 2010. For the European Council The President H. VAN ROMPUY (1) OJ C 52, 2.3.2010, p. 1. (2) Opinion delivered on 25 March 2010 (not yet published in the Official Journal). (3) OJ C 58, 10.3.2010, p. 3.